Judgment, Supreme Court, New York County (Ira F. Beal, J.), rendered March 22, *1831991, convicting defendant, after a jury trial, of one count of attempted murder in the second degree and one count of assault in the first degree, and sentencing him to concurrent terms of 7 to 21 years and 3 to 9 years, respectively, unanimously affirmed.
On this record, it is apparent that defense counsel was faced with the ethical dilemma which arises when counsel learns during trial that his client intends to commit perjury. It is also apparent that counsel’s actions in discharging his ethical responsibilities (Code of Professional Responsibility DR 7-102 [A] [4] [22 NYCRR 1200.33 (a) (4)]) did not deny his client the effective assistance of counsel.
The trial court’s Sandoval ruling, if error, was harmless, given the overwhelming evidence of guilt (People v Crimmins, 36 NY2d 230). Concur—Sullivan, J. P., Asch, Rubin and Nardelli, JJ.